             Case 19-10857-BLS         Doc 81-3     Filed 04/14/20     Page 1 of 1




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 14, 2020, I caused a true and correct copy of the foregoing
Objection to Debtor’s Motion for Entry of Order Continuing the Scheduled Plan Confirmation
Hearing Pursuant to Sections 105 and 1121(e)(3) of the Bankruptcy Code to be served via CM/ECF
upon those parties registered to receive such electronic notifications and on the following via
electronic mail:

                                 Jeffrey M. Carbino, Esq.
                        Montgomery McCracken Walker & Rhoads LLP
                            1105 North Market Street, Suite 1500
                               Wilmington, Delaware 19801
                                   jcarbino@mmwr.com

                                      Jane M. Leamy, Esq.
                               Office of the United States Trustee
                                J. Caleb Boggs Federal Building
                                844 N. King Street, Lockbox 35
                                  Wilmington, Delaware 19801
                                    jane.m.leamy@usdoj.gov



Dated: April 14, 2020                        By:    /s/ Megan N. Harper
                                                    Megan N. Harper (DE #4103)
